EXHIBIT 10.1
UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
COMPTROLLER OF THE CURRENCY
 
In the Matter of:
    )     AA-EC-10-XX  
Citizens First National Bank
    )            
Princeton, Illinois
    )            

 
CONSENT ORDER
     WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller”), through his National Bank Examiner, has supervisory authority
over Citizens First National Bank, Princeton, Illinois (“Bank”);
     WHEREAS, the Bank, by and through its duly elected and acting Board of
Directors (“Board”), has executed a Stipulation and Consent to the Issuance of a
Consent Order (“Stipulation and Consent”), dated September 20, 2011 that is
accepted by the Comptroller; and
     WHEREAS, by this Stipulation and Consent, which is incorporated by
reference, the Bank, has consented to the issuance of this Consent Order
(“Order”) by the Comptroller.
     NOW, THEREFORE, pursuant to the authority vested in him by the Federal
Deposit Insurance Act, as amended, 12 U.S.C. § 1818, the Comptroller hereby
orders that:
ARTICLE I
COMPLIANCE COMMITTEE
     (1) Within five (5) days of the date of this Order, the Board shall appoint
a Compliance Committee of at least three (3) directors, none of whom shall be
employees, former employees or controlling shareholders of the Bank or any of
its affiliates (as the term “affiliate” is defined in 12 U.S.C. § 371c(b)(1)),
or a family member of any such person. Upon appointment, the names of the
members of the Compliance Committee and, in the event of a change of the
membership, the

 



--------------------------------------------------------------------------------



 



name of any new member shall be immediately submitted in writing to the Director
for Special Supervision (“Director”). The Compliance Committee shall be
responsible for monitoring and coordinating the Bank’s adherence to the
provisions of this Order.
     (2) The Compliance Committee shall meet at least monthly.
     (3) Within thirty (30) days of the date of this Order and every thirty
(30) days thereafter, the Compliance Committee shall submit a written progress
report to the Board setting forth in detail:
     (a)     a description of the actions needed to achieve full compliance with
each Article of this Order;
     (b)     actions taken to comply with each Article of this Order; and
     (c)     the results and status of those actions.
     (4) The Board shall forward a copy of the Compliance Committee’s reports,
with any additional comments by the Board, to the Director within twenty
(20) days of the end of each calendar quarter.
ARTICLE II
STRATEGIC PLAN
     (1) Within ninety (90) days of the date of this Order, the Board shall
develop and forward to the Director for his review a written Strategic Plan for
the Bank that is acceptable to the Director, covering at least a three-year
period. The Strategic Plan shall establish objectives for the Bank’s overall
risk profile, earnings performance, growth, balance sheet mix, off-balance sheet
activities, liability structure, reduction in the volume of nonperforming
assets, product line

2



--------------------------------------------------------------------------------



 



development, and market segments that the Bank intends to promote or develop,
together with strategies to achieve those objectives, and shall, at a minimum,
include:

  (a)   a mission statement that forms the framework for the establishment of
strategic goals and objectives;     (b)   a description of the Bank’s targeted
market(s) and an assessment of the current and projected risks and competitive
factors in its identified target market(s);     (c)   the strategic goals and
objectives to be accomplished;     (d)   specific actions designed to improve
Bank earnings and accomplish the identified strategic goals and objectives;    
(e)   identification of Bank personnel to be responsible and accountable for
achieving each goal and objective of the Strategic Plan, including specific time
frames for the accomplishment of each goal and objective;     (f)   a financial
forecast, to include projections for major balance sheet and income statement
accounts, targeted financial ratios, and growth projections over the period
covered by the Strategic Plan;     (g)   a description of the assumptions used
to determine financial projections and growth targets;     (h)   an
identification and risk assessment of the Bank’s present and planned future
product lines (assets and liabilities) that will be utilized to accomplish the
strategic goals and objectives established in the Strategic Plan, with the
requirement that the risk assessment of new product lines must be completed
prior to the offering of such product lines;

3



--------------------------------------------------------------------------------



 



  (i)   a description of control systems to mitigate risks associated with
planned new products, growth, or any proposed changes in the Bank’s markets;    
(j)   an evaluation of the Bank’s internal operations, staffing requirements,
board and management information systems, and policies and procedures to ensure
that the Bank’s internal operations, staffing requirements, board and management
information systems are adequate and contribute to the accomplishment of the
goals and objectives established in the Strategic Plan;     (k)   assigned
responsibilities and accountability for the strategic planning process, new
products, growth goals, and proposed changes in the Bank’s operating
environment; and     (l)   a description of systems designed to monitor the
Bank’s progress in meeting the Strategic Plan’s goals and objectives.

     (2) If the Board’s Strategic Plan under paragraphs (1) or any revisions or
deviations under paragraph (5) or (6) of this Article includes a proposed sale
or merger of the Bank, the Strategic Plan shall, at a minimum, address the steps
that will be taken and the associated timeline to effectuate the implementation
of that alternative.
     (3) At least quarterly, the Board shall prepare a written evaluation of the
Bank’s performance against the Strategic Plan, based on the Bank’s monthly
reports, analyses, and written explanations of any differences between actual
performance and the Bank’s strategic goals and objectives, and shall include a
description of the actions the Board will require the Bank to take to address
any shortcomings, which shall be documented in the Board meeting minutes. Upon
completion of its evaluation, the Board shall submit a copy to the Director.

4



--------------------------------------------------------------------------------



 



     (4) Prior to adoption by the Board, the Strategic Plan shall be submitted
to the Director for a prior written determination of no supervisory objection.
The Board shall review and update the Bank’s Strategic Plan at least annually
and more frequently if necessary or if required by the Director in writing.
Revisions to the Bank’s Strategic Plan shall be submitted to the Director for a
prior written determination of no supervisory objection. At the next Board
meeting following receipt of the Director’s written determination of no
supervisory objection, the Board shall adopt and the Bank, subject to Board
review and ongoing monitoring, shall implement and thereafter ensure adherence
to the Strategic Plan and any amendments or revisions thereto.
     (5) Until the Strategic Plan required under this Article has been submitted
by the Bank for OCC review, has received a written determination of no
supervisory objection from the OCC, and is being implemented by the Bank, the
Bank shall not significantly deviate from the products, services, asset
composition and size, funding sources, structure, operations, policies,
procedures, and markets of the Bank that existed before this Consent Order
without first obtaining the OCC’s prior written determination of no supervisory
objection to such significant deviation. Any request to the OCC for prior
written determination of no supervisory objections to a significant deviation
must be submitted to the Director 30 days in advance of the significant
deviation and shall include:

  (a)   an assessment of the adequacy of the Bank’s management, staffing levels,
organizational structure, financial condition, capital adequacy, funding
sources, management information systems, internal controls, and written policies
and procedures with respect to the proposed significant deviation, and     (b)  
the Bank’s evaluation of its capability to indentify, measure, monitor, and
control the risks associated with the proposed significant deviation.

5



--------------------------------------------------------------------------------



 



     (6) The Bank may not initiate any action that deviates significantly from
the Board-approved Strategic Plan without a written determination of no
supervisory objection from the Director. The Board must give the Director
30 days advance, written notice of its intent to deviate significantly from the
Strategic Plan, along with an assessment of the impact of such change on the
Bank’s condition, including a profitability analysis and an evaluation of the
adequacy of the Bank’s organizational structure, staffing, management
information systems, internal controls, and written policies and procedures to
identify, measure, monitor, and control the risks associated with the change in
the Strategic Plan.
     (7) For the purposes of this Article, changes that may constitute a
significant deviation from the Strategic Plan include, but are not limited to, a
change in the Bank’s marketing strategies, products and services, marketing
partners, underwriting practices and standards, credit administration, account
management, collection strategies or operations, fee structure or pricing,
accounting processes and practices, or funding strategy, any of which, alone or
in the aggregate, may have a material impact on the Bank’s operations or
financial performance; or any other changes in personnel, operations, or
external factors that may have a material impact on the Bank’s operations or
financial performance.
ARTICLE III
CAPITAL PLAN AND HIGHER MINIMUMS
     (1) The Bank shall achieve within ninety (90) days of the date of this
Order and thereafter maintain the following capital levels (as defined in 12
C.F.R. Part 3):

  (a)   Total risk-based capital at least equal to twelve percent (12%) of
risk-weighted assets; and

6



--------------------------------------------------------------------------------



 



  (b)   Tier 1 capital at least equal to eight percent (8%) of adjusted total
assets,.1

     (2) The requirement in this Order to meet and maintain a specific capital
level means that the Bank may not be deemed to be “well capitalized” for
purposes of 12 U.S.C. § 1831o and 12 C.F.R. Part 6 pursuant to 12 C.F.R. §
6.4(b)(1)(iv).
     (3) Within ninety (90) days of the date of this Order, the Board shall
develop and forward to the Director for his review, pursuant to paragraph (5) of
this Article, a written a three year Capital Plan. The Capital Plan shall be
consistent with the Strategic Plan and include:

  (a)   specific plans for the maintenance of adequate capital that may in no
event be less than the requirements of paragraph (1);     (b)   projections for
growth and capital requirements based upon a detailed analysis of the Bank’s
assets, liabilities, earnings, fixed assets, and off-balance sheet activities;  
  (c)   quarterly financial projections of the sources and timing of additional
capital to meet the Bank’s current and future needs;     (d)   identification of
the primary source(s) from which the Bank will strengthen and maintain its
capital structure to meet the Bank’s needs;     (e)   contingency plans that
identify alternative methods should the primary source(s) under (d) above not be
available

     (4) The Bank may declare or pay a dividend or make a capital distribution
only:
 

1   Adjusted total assets is defined in 12 C.F.R. § 3.2(a) as the average total
assets figure required to be computed for and stated in a bank’s most recent
quarterly Consolidated Report of Condition and Income minus end-of-quarter
intangible assets, deferred tax assets, and credit-enhancing interest-only
strips, that are deducted from Tier 1 capital, and minus nonfinancial equity
investments for which a Tier 1 capital deduction is required pursuant to section
2(c)(5) of appendix A of 12 C.F.R. § Part 3.

7



--------------------------------------------------------------------------------



 



  a)   when the Bank is in compliance with its approved Capital Plan and would
remain in compliance with its approved Capital Plan immediately following the
declaration or payment of any dividend;     b)   when the Bank is in compliance
with 12 U.S.C. §§ 56 and 60;     c)   when the Bank is in compliance with the
minimum capital ratios set forth in paragraph (1) of this article; and     d)  
with the prior written determination of no supervisory objection by the Director
of Special Supervision.

     (5) Prior to the adoption by the Board, a copy of the Bank’s Capital Plan
shall be submitted to the Director for a prior written determination of no
supervisory objection. The Board shall review and update the Bank’s Capital Plan
at least annually and more frequently if necessary or if required by the
Director in writing. Revisions to the Bank’s Capital Plan shall be submitted to
the Director for a prior written determination of no supervisory objection. At
the next Board meeting following receipt of the Director’s written determination
of no supervisory objection, the Board shall adopt and the Bank, subject to
Board review and ongoing monitoring, shall implement and thereafter ensure
adherence to the Capital Plan and any amendments or revisions thereto.
     (6) If the Bank fails to maintain the level of capital required by
paragraph (1) of this Article, violates paragraph (2), or fails to implement a
Capital Plan that the Director has provided no supervisory objection, then the
Bank shall be deemed undercapitalized for purposes of this Agreement, and the
Bank shall take such corrective measures as the OCC may direct from among the
provisions applicable to undercapitalized depository institutions under 12
U.S.C. § 1831o(e) and 12 C.F.R. Part 6. For purposes of this requirement, an
action “necessary to carry

8



--------------------------------------------------------------------------------



 



out the purpose of this section” under 12 U.S.C. § 1831o(e)(5) shall include
restoration of the Bank’s Tier 1 capital to the minimum levels required by this
Agreement, and any other action deemed advisable by the OCC to address the
Bank’s capital deficiency or the safety and soundness of its operations.
ARTICLE IV
LOAN PORTFOLIO MANAGEMENT
     (1) The Board shall, within sixty (60) days of the date of this Order,
develop and thereafter, ensure Bank adherence to a written program to improve
the Bank’s loan portfolio management. The program shall be in writing and
include, but not be limited to:

  (a)   procedures to ensure satisfactory and perfected collateral
documentation;     (b)   procedures to ensure that extensions of credit are
granted, by renewal or otherwise, to any borrower only after obtaining and
analyzing current and satisfactory credit information;     (c)   procedures to
ensure conformance with loan approval requirements;     (d)   a system to track
and analyze exceptions;     (e)   procedures to ensure conformance with Call
Report instructions;     (f)   procedures to ensure the accuracy of internal
management information systems;     (g)   a performance appraisal process,
including performance appraisals, job descriptions, and incentive programs for
loan officers, which adequately consider their performance relative to policy
compliance, documentation standards, accuracy in credit grading, and other loan
administration matters; and

9



--------------------------------------------------------------------------------



 



  (h)   procedures to track and analyze concentrations of credit, significant
economic factors, and general conditions and their impact on the credit quality
of the Bank’s loan and lease portfolios.

     (2) The Board shall review and update the program on an annual basis, or
more frequently if necessary, or if requested by the Director in writing.
     (3) Within sixty (60 ) days of the date of this Order, the Board shall
develop, implement, and thereafter ensure Bank adherence to systems which
provide for effective monitoring of:

  (a)   early problem loan identification to assure the timely identification
and accurate rating of loans and leases based on lending officer submissions;  
  (b)   statistical records that will serve as a basis for identifying sources
of problem loans and leases by industry, size, collateral, division, group,
indirect dealer, and individual lending officer;     (c)   previously
charged-off assets and their recovery potential;     (d)   compliance with the
Bank’s lending policies and laws, rules, and regulations pertaining to the
Bank’s lending function;     (e)   adequacy of credit and collateral
documentation; and     (f)   concentrations of credit.

     (4) Beginning as of September 30, 2011, on a monthly basis, management will
provide the Board with written reports including, at a minimum, the following
information:

  (a)   the identification, type, rating, and amount of problem loans and
leases;     (b)   the identification and amount of delinquent loans and leases;
    (c)   credit and collateral documentation exceptions;     (d)   the
identification and status of credit related violations of law, rule or
regulation;

10



--------------------------------------------------------------------------------



 



  (e)   the identity of the loan officer who originated each loan reported in
accordance with subparagraphs (a) through (d) of this Article and Paragraph;    
(f)   an analysis of concentrations of credit, significant economic factors, and
general conditions and their impact on the credit quality of the Bank’s loan and
lease portfolios;     (g)   the identification and amount of loans and leases to
executive officers, directors, principal shareholders (and their related
interests) of the Bank; and     (h)   the identification of loans and leases not
in conformance with the Bank’s lending and leasing policies, and exceptions to
the Bank’s lending and leasing policies.

ARTICLE V
CRITICIZED ASSETS
     (1) The Bank shall take immediate and continuing action to protect its
interest in those assets criticized in the Report of Examination dated as of
September 30, 2010, in any subsequent Report of Examination, by internal or
external loan review, or in any list provided to management by the National Bank
Examiners during any examination.
     (2) Within thirty (30) days of the date of this Order, the Board shall
adopt, implement, and thereafter ensure Bank adherence to individual workout
plans to protect the bank’s interest in or eliminate the basis of criticism of
assets criticized in the ROE, in any subsequent Report of Examination, or by any
internal or external loan review, or in any list provided to management by the
National Bank Examiners during any examination as “doubtful,” “substandard,” or
“special mention.” Each workout plan shall include, at a minimum:

  (a)   an identification of the expected sources of repayment;

11



--------------------------------------------------------------------------------



 



  (b)   the current value of supporting collateral and the position of the
Bank’s lien on such collateral where applicable;     (c)   an analysis of
current and satisfactory credit information, including a global cash flow
analysis of the guarantor’s repayment ability where repayment is dependent in
whole or in part on any guarantor; and     (d)   actions designed to eliminate
the basis of criticism of or protect the bank’s interest in the asset, including
timeframes for implementing and evaluating the effectiveness of those actions.

     (3) The Board, or a designated committee, shall conduct a review, on at
least a quarterly basis, to determine:

  (a)   the status of each criticized asset or criticized portion thereof that
equals or exceeds one hundred thousand dollars ($100,000);     (b)  
management’s adherence to the workout plans adopted pursuant to this Article;  
  (c)   the status and effectiveness of the plans; and     (d)   the need to
revise the plans or take alternative action.

     (4) The Bank may extend credit, directly or indirectly, including renewals
or extensions to a borrower whose loans or other extensions of credit are
criticized in the ROE, in any subsequent Report of Examination, in any internal
or external loan review, or in any list provided to management by the National
Bank Examiners during any examination and whose aggregate loans or other
extensions exceed one hundred thousand dollars ($100,000) only if a majority of
the full Board (or designated committee thereof) finds and documents in writing
that each of the following conditions is met:

12



--------------------------------------------------------------------------------



 



  (a)   the extension of additional credit is necessary to promote the best
interests of the Bank, and     (b)   a comparison to the plans adopted pursuant
to this Article shows that the Board’s formal plan to collect or strengthen the
criticized asset will not be compromised.

     (5) A copy of the approval of the Board or of the designated committee
shall be maintained in the file of the affected borrower.
ARTICLE VI
LOAN RISK RATING SYSTEM
     (1) Within thirty (30) days of the date of this Order, and on an ongoing
basis thereafter, the Board shall ensure that the Bank’s internal ratings of
credit relationships are timely, accurate, and consistent with the regulatory
credit classification criteria set forth in Rating Credit Risk, A-RCR, of the
Comptroller’s Handbook and the OCC’s Summary of Key Principles: Construction &
Development Lending, dated April 8, 2008, as well as OCC Bulletin 2000-20
Uniform Retail Credit Classification and Account Management Policy. At a
minimum, the Board must ensure, on an ongoing basis, that with respect to the
Bank’s assessment of credit:

  (a)   The primary consideration is the strength of the borrower’s primary
source of repayment (i.e., the probability of default rather than the risk of
loss);     (b)   The strength of the borrower’s primary source of repayment is
determined through analysis of the borrower’s historical and projected financial
statements, past performance, and future prospects in light of conditions that
have occurred or may occur during the term of the loan;

13



--------------------------------------------------------------------------------



 



  (c)   Collateral, non-government guarantees, and other similar credit risk
mitigants that affect potential loss in the event of default (rather than the
probability of default) are taken into consideration only if the primary source
of repayment has weakened and the probability of default has increased;     (d)
  Collateral values reflect a current assessment of value based on actual market
conditions and project status;     (e)   Credit risk ratings are reviewed and
updated whenever relevant new information is received; and     (f)   The credit
risk rating analysis is documented and available for review by the Board and the
OCC upon request.

     (2) Within thirty (30) days of the date of this Order, the Board must
ensure its credit risk rating management information system includes a summary
of loan portfolio data highlighting trends in, and condition of, the quality of
loans rated Pass.
ARTICLE VII
LOAN REVIEW
     (1) Within ninety (90) days of the date of this Order, the Board shall
establish an effective, independent and ongoing loan review system to review, at
least semi-annually, the Bank’s loan and lease portfolios to assure the timely
identification and categorization of problem credits. The system shall provide
for a written report to be filed with the Board after each review and shall use
a loan and lease grading system consistent with the guidelines set forth in the
“Rating Credit Risk” and “Allowance for Loan and Lease Losses” booklets of the
Comptroller’s

14



--------------------------------------------------------------------------------



 



Handbook, as well as OCC Bulletin 2000-20 Uniform Retail Credit Classification
and Account Management Policy. Such reports shall include, at a minimum,
conclusions regarding:

  (a)   the overall quality of the loan and lease portfolios;     (b)   the
identification, type, rating, and amount of problem loans and leases;     (c)  
the identification and amount of delinquent loans and leases;     (d)   credit
and collateral documentation exceptions;     (e)   the identification and status
of credit related violations of law, rule or regulation;     (f)   the identity
of the loan officer who originated each loan reported in accordance with
subparagraphs (b) through (e) of the Article;     (g)   concentrations of
credit;     (h)   loans and leases to executive officers, directors, principal
shareholders (and their related interests) of the Bank; and     (i)   loans and
leases not in conformance with the Bank’s lending and leasing policies, and
exceptions to the Bank’s lending and leasing policies.

     (2) Within sixty (60) days of the date of this Order, the Board shall
develop, implement, and thereafter ensure Bank adherence to a written program
providing for independent review of problem loans and leases in the Bank’s loan
and lease portfolios for the purpose of monitoring portfolio trends, on at least
a quarterly basis. The program shall require a quarterly report to the Board. At
a minimum the program shall provide for an independent reviewer’s assessment of
the Bank’s:

  (a)   monitoring systems for early problem loan identification to assure the
timely identification and rating of loans and leases based on lending officer
submissions;

15



--------------------------------------------------------------------------------



 



  (b)   statistical records that serve as a basis for identifying sources of
problem loans and leases by industry, size, collateral, division, group,
indirect dealer, and individual lending officer;     (c)   system for monitoring
previously charged-off assets and their recovery potential;     (d)   system for
monitoring compliance with the Bank’s lending policies and laws, rules, and
regulations pertaining to the Bank’s lending function; and     (e)   system for
monitoring the adequacy of credit and collateral documentation.

     (3) The Board shall review and update the program on an annual basis, or
more frequently if necessary, or if requested by the Director in writing.
     (4) The Board shall evaluate the internal loan and lease review report(s)
and shall ensure that immediate, adequate, and continuing remedial action, if
appropriate, is taken upon all findings noted in the report(s).
     (5) A copy of the reports submitted to the Board, as well as documentation
of the action taken by the Bank to collect or strengthen assets identified as
problem credits, shall be preserved in the Bank.
ARTICLE VIII
ALLOWANCE FOR LOAN AND LEASE LOSSES
     (1) The Board shall review and revise as appropriate and continue adhere to
a program for the maintenance of an adequate Allowance for Loan and Lease Losses
(“ALLL”). The program shall continue to be consistent with the comments on
maintaining a proper ALLL found in the Interagency Policy Statements on the ALLL
contained in OCC Bulletin 2006-47 (December 13, 2006), OCC Bulletin 2004-13
(March 1, 2004), OCC Bulletin 2001-37 (July 20, 2001) and with the “Allowance

16



--------------------------------------------------------------------------------



 



for Loan and Lease Losses,” booklet A-ALLL of the Comptroller’s Handbook, and
any subsequent regulatory releases, and shall incorporate the following:

  (a)   internal risk ratings of loans;     (b)   results of the Bank’s
independent loan review;     (c)   Financial Accounting Standards Board (“FASB”)
Accounting Standards Codification (“ASC”) Topic 310 Receivables
(Pre-codification reference: Statement of Financial Accounting Standards (“FAS”)
Statement No. 114), how impairment will be determined, and procedures to ensure
that the analysis of loans complies with ASC 310 requirements;     (d)  
criteria for determining loan pools under ASC 310 (Pre-codification reference:
FAS Statement No. 5) and an analysis of those loan pools;     (e)   recognition
of non-accrual loans in conformance with generally accepted accounting
principles (“GAAP”) and regulatory guidance;     (f)   loan loss experience;    
(g)   trends of delinquent and non-accrual loans;     (h)   concentrations of
credit in the Bank; and     (i)   present and projected economic and market
conditions.

     (2) The program shall provide for a review of the ALLL by the Board at
least once each calendar quarter. Any deficiency in the ALLL shall be remedied
in the quarter it is discovered, prior to filing the Consolidated Reports of
Condition and Income, by additional provisions from earnings. Written
documentation shall be maintained of the factors considered and conclusions
reached by the Board in determining the adequacy of the ALLL and made available
for review by Bank Examiners.

17



--------------------------------------------------------------------------------



 



     (3) The Board shall review and update the program on an annual basis, or
more frequently if necessary, or if requested by the Director in writing.
ARTICLE IX
LIQUIDITY
     (1) The Board shall immediately ensure the liquidity of the Bank is
maintained to a level that is sufficient to sustain the Bank’s current
operations and to withstand any anticipated or extraordinary demand against its
funding base.
     (2) The Board shall review the Bank’s liquidity on a monthly basis. Such
reviews shall consider:

  (a)   a maturity schedule of certificates of deposit, including large
uninsured deposits;     (b)   the volatility of demand deposits including any
escrow deposits;     (c)   the amount and type of loan commitments and standby
letters of credit;     (d)   an analysis of the continuing availability and
volatility of present funding sources;     (e)   an analysis of the impact of
decreased cash flow from the Bank’s loan portfolio resulting from delinquent and
non-performing loans; and     (f)   an analysis of the impact of decreased cash
flow from the sale of loans or loan participations.

     (3) The Board shall develop a contingency funding plan and take appropriate
action to ensure adequate sources of liquidity in relation to the Bank’s needs.
Such actions may include, but are not necessarily limited to:

  (a)   selling assets;

18



--------------------------------------------------------------------------------



 



  (b)   obtaining lines of credit from the Federal Reserve Bank;     (c)  
obtaining lines of credit from correspondent banks;     (d)   recovering
charged-off assets; and     (e)   injecting additional equity capital.

The Board shall ensure that the Bank prepares monthly reports setting forth the
Bank’s liquidity requirements and sources and establishing an adequate
contingency funding plan. Copies of these liquidity reports shall be forwarded
to the Director on a monthly basis. The contingency funding plan shall forecast
funding needs, and funding sources under different stress scenarios, which
represent management’s best estimate of balance sheet changes that may result
from a liquidity or credit event. The contingency funding plan shall include:

  (a)   Specific plans detailing how the Bank will comply with restrictions or
requirements set forth in this Order, including restrictions against brokered
deposits in 12 U.S.C. § 337.6;     (b)   The preparations of reports that
identify and quantify all sources of funding and funding obligations under best
case and worst case scenarios, including asset funding, liability funding and
off-balance sheet funding; and     (c)   procedures that ensure the Bank’s
contingency funding practices are consistent with the Board’s guidance and risk
tolerances.

ARTICLE X
ADMINISTRATIVE APPEALS AND EXTENSIONS OF TIME
     (1) If the Bank requires an extension of any timeframe within this Order,
the Board shall submit a written request to the Director asking for relief. Any
written requests submitted

19



--------------------------------------------------------------------------------



 



pursuant to this Article shall include a statement setting forth in detail the
special circumstances that require an extension of a timeframe within this
Order.
     (2) All such requests shall be accompanied by relevant supporting
documentation, and any other facts upon which the Bank relies. The Director’s
decision concerning a request is final and not subject to further review.
ARTICLE XI
OTHER PROVISIONS
     (1) All reports or plans which the Bank or Board has agreed to submit to
the Director pursuant to this Order shall be forwarded, by overnight mail or via
email, to the following:

     
Director for Special Supervision

  with a copy to:
Comptroller of the Currency
250 E Street, SW
Mail Stop 7-4
Washington, DC 20219
  Assistant Deputy Comptroller
Peoria Field Office
211 Fulton Street, Suite 604
Peoria, IL

     (2) Although the Bank is required to submit certain proposed actions and
programs for the review or prior written determination of no supervisory
objection of the Director, the Board has the ultimate responsibility for proper
and sound management of the Bank and the completeness and accuracy of the Bank’s
books and records.
     (3) It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him by the several laws of the United States of America to undertake any action
affecting the Bank, nothing in this Order shall in any way inhibit, estop, bar,
or otherwise prevent the Comptroller from so doing.
     (4) Except as otherwise expressly provided herein, any time limitations
imposed by this Order shall begin to run from the effective date of this Order.

20



--------------------------------------------------------------------------------



 



     (5) The provisions of this Order are effective upon issuance of this Order
by the Comptroller, through his authorized representative whose signature
appears below, and shall remain effective and enforceable, except to the extent
that, and until such time as, any provisions of this Order shall have been
amended, suspended, waived, or terminated in writing by the Comptroller.
     (6) In each instance in this Order in which the Board or a Board committee
is required to ensure adherence to and undertake to perform certain obligations
of the Bank, including the obligation to implement plans, policies or other
actions, it is intended to mean that the Board or Board committee shall:

  (a)   ensure that the Bank has sufficient processes, management, personnel,
and control systems to effectively implement and adhere to all provisions of
this Order, and that Bank management and personnel have sufficient training and
authority to execute their duties and responsibilities under this Order;     (b)
  authorize and adopt such actions on behalf of the Bank as may be necessary for
the Bank to perform its obligations and undertakings under the terms of this
Order;     (c)   require the timely reporting by Bank management of such actions
directed by the Board to be taken under the terms of this Order;     (d)  
follow-up on any non-compliance with such actions in a timely and appropriate
manner; and     (e)   require corrective action be taken in a timely manner on
any non-compliance with such actions.

All discussions and actions taken by the Board, or designated committee thereof,
must be documented and maintained in minutes that fully describe the discussions
and actions taken.

21



--------------------------------------------------------------------------------



 



     (7) This Order is intended to be, and shall be construed to be, a final
order issued pursuant to 12 U.S.C. § 1818, and expressly does not form, and may
not be construed to form, a contract binding on the Comptroller or the United
States.
     (8) The Bank entered into a Formal Agreement dated March 15, 2010. This
Order replaces the Formal Agreement in its entirety and therefore, the Formal
Agreement is hereby terminated.
     (9) The terms of this Order, including this paragraph, are not subject to
amendment or modification by any extraneous expression, prior agreements, or
prior arrangements between the parties, whether oral or written.
IT IS SO ORDERED, this 20 day of September, 2011.
/s/ Henry Fleming
Henry Fleming
Director for Special Supervision

22



--------------------------------------------------------------------------------



 



UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
COMPTROLLER OF THE CURRENCY
 
In the Matter of:
    )     AA-EC-10-XX  
Citizens First National Bank
    )            
Princeton, Illinois
    )            

 
STIPULATION AND CONSENT TO THE ISSUANCE
OF A CONSENT ORDER
     WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller” or “OCC”) intends to initiate cease and desist proceedings
against Citizens First National Bank, Princeton, Illinois (“Bank”), pursuant to
12 U.S.C. § 1818(b), through the issuance of a Notice of Charges, for unsafe and
unsound banking practices relating to, among other issues, asset quality, credit
administration, capital, liquidity and management; and noncompliance with the
Formal Agreement dated March 15, 2010;
     WHEREAS, the Bank, in the interest of compliance and cooperation, and
without admitting or denying any wrongdoing, consents to the issuance of a
Consent Order, dated September 20, 2011 (“Order”) by executing this Stipulation
and Consent to the Issuance of a Consent Order;
     NOW THEREFORE, the Comptroller, through his authorized representative, and
the Bank, through its duly elected and acting Board of Directors, hereby
stipulate and agree to the following:
ARTICLE I
JURISDICTION
     (1) The Bank is a national banking association chartered and examined by
the Comptroller pursuant to the National Bank Act of 1864, as amended, 12 U.S.C.
§ 1 et seq.

 



--------------------------------------------------------------------------------



 



     (2) The Comptroller is “the appropriate Federal banking agency” regarding
the Bank, pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).
     (3) The Bank is an “insured depository institution” within the meaning of
12 U.S.C. § 1818(b)(1).
ARTICLE II
ACKNOWLEDGMENTS
     (1) The Bank acknowledges that said Order shall be deemed an “order issued
with the consent of the depository institution,” as defined in 12 U.S.C. §
1818(h)(2), and consents and acknowledges that said Order shall become effective
upon its issuance and shall be fully enforceable by the Comptroller under the
provisions of 12 U.S.C. § 1818. Notwithstanding the absence of mutuality of
obligation, or of consideration, or of a contract, the Comptroller may enforce
any of the commitments or obligations herein undertaken by the Bank under his
supervisory powers, including 12 U.S.C. § 1818, and not as a matter of contract
law. The Bank expressly acknowledges that neither the Bank nor the Comptroller
has any intention to enter into a contract.
     (2) The Bank also expressly acknowledges that no officer or employee of the
Comptroller has statutory or other authority to bind the United States, the U.S.
Treasury Department, the Comptroller, or any other federal bank regulatory
agency or entity, or any officer or employee of any of those entities to a
contract affecting the Comptroller’s exercise of his supervisory
responsibilities.

2



--------------------------------------------------------------------------------



 



ARTICLE III
WAIVERS
     (1) The Bank, by signing this Stipulation and Consent, hereby waives:

  (a)   the issuance of a Notice of Charges pursuant to 12 U.S.C. § 1818(b);    
(b)   any and all procedural rights available in connection with the issuance of
the Order;     (c)   all rights to a hearing and a final agency decision
pursuant to 12 U.S.C. § 1818(i) or 12 C.F.R. Part 19;     (d)   all rights to
seek any type of administrative or judicial review of the Order; and     (e)  
any and all rights to challenge or contest the validity of the Order.

ARTICLE IV
CLOSING PROVISIONS
     (1) The provisions of this Stipulation and Consent shall not inhibit,
estop, bar, or otherwise prevent the Comptroller from taking any other action
affecting the Bank if, at any time, the Comptroller deems it appropriate to do
so to fulfill the responsibilities placed upon him by the several laws of the
United States of America.
     IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
Representative has hereunto set his hand on behalf of the Comptroller.

     
/s/ Henry Fleming
  9/20/11
 
   
Henry Fleming
Director for Special Supervision
  Date

3



--------------------------------------------------------------------------------



 



     IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board
of Directors of the Bank, have hereunto set their hands on behalf of the Bank.

        /s/Greta E. Bieber
 
Greta E. Bieber   9/20/2011
 
Date   /s/Gary C. Bruce
 
Gary C. Bruce   9/20/2011
 
Date /s/Sharon L. Covert
 
Sharon L. Covert   9/20/2011
 
Date /s/John R. Ernat
 
John R. Ernat   9/20/2011
 
Date /s/Todd D. Fanning
 
Todd D. Fanning   9/20/2011
 
Date /s/Mark Janko
 
Mark Janko   9/20/2011
 
Date /s/Thomas D. Ogaard
 
Thomas D. Ogaard   9/20/2011
 
Date /s/Stephen W. Samet
 
Stephen W. Samet   9/20/2011
 
Date /s/Craig O. Wesner
 
Craig O. Wesner   9/20/2011
 
Date

4